Per Curiam,
The only question brought to our notice upon this appeal is as to the constitutionality of the Act of April 28,1899, P. L. 104, entitled, “An act to provide for the classification of townships,” etc. This question having been decided in the affirmative by the Supreme Court in Commonwealth ex rel. Jones v. Blackley, and the facts necessary to bring this township under the provisions of the act relative to townships of the first class being admitted, the order made under the Act of June 12,1893, P. L. 451, must be reversed.
The order is reversed and the proceedings are set aside.